DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 20, each of the paragraphs should be numbered [0081] to [0084] respectively.
Appropriate correction is required.
Status of Claims
The examiner has taken notice that claims 1, 10-11, 14-16, and 18-19 have been amended, and claims 2 and 12 have been canceled.  Claims 1, 3-11, and 13-19 are pending in the current application.
Withdrawal of previously indicated allowable subject matter 
The previously indicated allowability of claims 2, 10, 12, and 14-18 is withdrawn in view of the newly discovered reference(s) Schweitzer.  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “parameter determination module”, “weight assignment module”, “weighted merge module”, and “clock synchronization control module” in claim 11.
Claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	Paragraphs [0058], [0060], and [0075] of applicant’s specification describe that each of the parameter determination module, weight assignment module, weighted merge module, and clock synchronization control module can be implemented as a hardware circuit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a slave clock" in line 9, which is confusing and ambiguous.  Is it referring to the same slave clock recited in line 1?  Furthermore, it is unclear as to what device is performing the recited method.  To be more specific, although Fig. 5 depicts a system/process for synchronizing a slave clock in a time sensitive network, it is unclear as to what device in Fig. 1 provides the structure to implement the system/process.  Is the method performed by an end station, a bridge, or other device?

	Claims 3-10 are rejected for depending on claim 1.
	Claim 11 is interpreted and rejected for the same reason as claim 1.
	Claims 13-19 are rejected for depending on claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0127978 A1), hereinafter referred to as Cui, in view of Pietilainen (US 2015/0222413 A1) and Schweitzer, III et al. (US 2010/0254225 A1), hereinafter referred to as Schweitzer.

	Regarding claim 1, Cui teaches a method for synchronizing a slave clock in a Time Sensitive Network (TSN) that includes multiple Precision Time Protocol (PTP) clock domains (Cui - Paragraph [0002], note devices in an Ethernet and/or wireless network must be synchronized for correct operation of the system (and thus the network is time-sensitive); Paragraph [0003], note PTP (Precision Time Protocol, see Paragraph [0002]), a slave device can calculate the time difference between its local clock and the master clock, and correct its clock to achieve synchronization with the master clock; Paragraph [0004], note clock in a domain (sub-network) of the network; i.e., the network has multiple domains, each with multiple clocks), the 5method comprising:
	determining parameters related to multiple PTP clock domains (Cui - Paragraph [0028], note various PTP parameters are configured, copied, and/or updated for PTP service instances (which each contain a clock corresponding to a domain of the network, see Paragraph [0005]));
	assigning domain-specific weights to the multiple PTP clock domains based on the determined parameters (Cui - Paragraph [0024], note static PTP parameters (for a PTP service instance) may include priority (domain-specific weight); Paragraph [0028], note static parameters of the active PTP service instance are copied to the inactive PTP service instance).
	Cui does not teach generating a control signal for a clock parameter using the domain-specific 10weights assigned to the multiple PTP clock domains; and adjusting the clock parameter of a slave clock in response to the control signal.
	In an analogous art, Pietilainen teaches generating a control signal for a clock parameter using the domain-specific 10weights assigned to the multiple PTP clock domains (Pietilainen - Paragraph [0021], note a network node providing the synchronization reference is a grandmaster, which transmits synchronization information; Paragraph [0032], note selection of a synchronization reference based on parameters received in an announce message (containing parameters such as priority, see Paragraph [0026])); and
	adjusting the clock parameter of a slave clock in response to the control signal (Pietilainen - Paragraph [0021], note the synchronization information is transmitted to clocks residing on a network segment and one or more boundary clocks (slave clocks), distributing synchronization).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pietilainen into Cui in order to determine the best synchronization reference and best master clock for slave clocks to synchronize with (Pietilainen - Paragraph [0032]).
	The combination of Cui and Pietilainen still does not teach wherein generating the control signal using the domain-specific weights involves generating domain-specific control signals corresponding to the multiple PTP domains and then calculating the control signal as a weighted average of the domain-specific control signals using the domain-specific weights.
	In an analogous art, Schweitzer teaches wherein generating the control signal using the domain-specific weights involves generating domain-specific control signals corresponding to the multiple PTP domains and then calculating the control signal as a weighted average of the domain-specific control signals using the domain-specific weights (Schweitzer - Paragraph [0064], note Precision Time Protocol; Paragraph [0065], note method of time synchronization, a common time reference is distributed throughout all network devices, the common time reference may be a weighted average of all time signals, including both external and local time signals (each having their own corresponding weight, see Paragraph [0020])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schweitzer into the combination of Cui and Pietilainen in order to determine a common time reference for slave devices when a time source becomes unavailable (Schweitzer - Paragraphs [0018]-[0020]).

	Regarding claim 4, the combination of Cui, Pietilainen, and Schweitzer, specifically Pietilainen teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by calculating a variance of a clock parameter from information received in synchronization messages for the particular PTP clock domain (Pietilainen - Paragraph [0026], note the grandmasters transmit announce messages that comprise operational parameter to determine which grandmaster to synchronize the clocks to; Paragraph [0041], note clock variance estimates (OffsetScaledLogVariance, which is a clock accuracy estimate parameter, see Paragraph [0048]) are compared between grandmasters).

	Regarding claim 10, the combination of Cui and Pietilainen does not teach wherein information from a PTP clock domain is excluded from the weighted average calculation when a link that supports the PTP clock domain is unavailable.
	In an analogous art, Schweitzer teaches wherein information from a PTP clock domain is excluded from the weighted average calculation when a link that supports the PTP clock domain is unavailable (Schweitzer - Paragraph [0019], note when an external time signal is unavailable, a local time signal may serve as the best available time signal (for calculating a common time reference using local and external time signals, see Paragraphs [0020] and [0065])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schweitzer into the combination of Cui and Pietilainen for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Pietilainen (Pietilainen - Fig. 9; Paragraph [0056], note apparatus for carrying out functionalities, which may comprise a circuitry, a processor, a micro controller, or a combination of such circuitries).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 4.

Claims 3, 8-9, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen and Schweitzer as applied to claims 1 and 11 above, and further in view of Spada et al. (US 2014/0281037 A1), hereinafter referred to as Spada.

	Regarding claim 3, the combination of Cui, Pietilainen, and Schweitzer, specifically Cui teaches wherein the clock parameter is at least one of frequency and phase (Cui - Paragraph [0025], note the real time tuning parameters may include phase offset, frequency offset, and frequency drift).
	The combination of Cui, Pietilainen, and Schweitzer does not teach wherein at least one of frequency and phase of the slave clock is adjusted in response to the control signal.
	In an analogous art, Spada teaches wherein at least one of frequency and phase of the slave clock is adjusted in response to the control signal (Spada - Paragraph [0032], note the local clock of the bGM may be adjusted to operate on the same frequency and phase as the local clock of the pGM, which may involve processing the clock information contained in the pSync (clock synchronization) messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Spada into the combination of Cui, Pietilainen, and Schweitzer in order to allow for failover in case a link or clock failure occurs (Spada - Paragraph [0017]).

	Regarding claim 8, the combination of Cui, Pietilainen, and Schweitzer does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on failure to receive synchronization messages from a particular PTP clock domain.
	In an analogous art, Spada teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on failure to receive synchronization messages from a particular PTP clock domain (Spada - Paragraph [0029], note in case of a failure to receive the pGM pSync messages the bGM may have taken the role of the primary grandmaster clock device of the system (i.e., the bGM will have a higher priority than the pGM, see Paragraph [0019])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Spada into the combination of Cui, Pietilainen, and Schweitzer for the same reason as claim 3 above.

	Regarding claim 9, the combination of Cui, Pietilainen, Schweitzer, and Spada, specifically Pietilainen teaches wherein a value of the parameter corresponding to the particular PTP clock domain is reduced and wherein the reduced value of the parameter translates to a reduced weight for the PTP clock domain (Pietilainen - Paragraph [0040], note the boundary clock may replace a priority value of the announce message received with a priority parameter value indicating a lower priority to prioritize a different grandmaster).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen and Schweitzer as applied to claims 1 and 11 above, and further in view of Shimizu et al. (US 2018/0062780 A1), hereinafter referred to as Shimizu.

	Regarding claim 5, the combination of Cui, Pietilainen, and Schweitzer does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by detecting outlier values of a clock parameter from information received in synchronization messages and excluding the outlier values from the parameter determination, wherein an outlier value is a value of clock parameter that is outside a predefined threshold.
	In an analogous art, Shimizu teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by detecting outlier values of a clock parameter from information received in synchronization messages and excluding the outlier values from the parameter determination, wherein an outlier value is a value of clock parameter that is outside a predefined threshold (Shimizu - Paragraph [0064], note determine whether the corrected clock is within the preset threshold is determined by receiving the reference clock (synchronization message) from the master node (i.e., determining clock accuracy); Paragraph [0098], note parameters (priority and accuracy)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shimizu into the combination of Cui, Pietilainen, and Schweitzer in order to allow slave nodes to operate as master nodes, improving fault tolerance (Shimizu - Paragraph [0105]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen and Schweitzer as applied to claims 1 and 11 above, and further in view of Khoury et al. (US 2012/0136956 A1), hereinafter referred to as Khoury.

	Regarding claim 6, the combination of Cui, Pietilainen, and Schweitzer does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on receiving synchronization messages that indicate a loss of synchronization.
	In an analogous art, Khoury teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on receiving synchronization messages that indicate a loss of synchronization (Khoury - Paragraph [0066], note the adjustment of the slave clock’s synchronization/clock parameters is carried out if the value and confidence level is outside of a particular confidence interval, synchronization uncertainty (associated with the confidence level) can be assessed based on timestamp (contained in synchronization messages, see Paragraph [0046]) history (which may indicate a loss of synchronization)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khoury into the combination of Cui, Pietilainen, and Schweitzer in order to improve the accuracy of timing synchronization operations, reducing PTP failures (Khoury - Paragraph [0059]).

	Regarding claim 7, the combination of Cui, Pietilainen, and Schweitzer does not teach wherein a value of the parameter corresponding to a particular PTP clock domain that indicates a loss of synchronization is adjusted and wherein the adjusted value of the parameter translated to an adjusted domain specific weight for the particular PTP domain.
	In an analogous art, Khoury teaches wherein a value of the parameter corresponding to a particular PTP clock domain that indicates a loss of synchronization is adjusted and wherein the adjusted value of the parameter translated to an adjusted domain specific weight for the particular PTP domain (Khoury - Paragraph [0066], note the slave clock’s synchronization/clock parameters may be adjusted to ensure proper synchronization, the adjustment is carried out if the value and confidence level associated with an estimate of a synchronization parameter is outside of a particular confidence interval, synchronization uncertainty (associated with the confidence level) can be assessed based on timestamp history (which may indicate a loss of synchronization)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khoury into the combination of Cui, Pietilainen, and Schweitzer for the same reason as claim 6 above.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Irvine (US 8,576,778 B2) discloses calculating an operative time reference as a weighted average of at least two time references determined at a receiver.
	Karthik et al. (US 2016/0359610 A1) discloses using a dynamic weighted average of time differences to synchronize a slave device’s clock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461